Citation Nr: 0841837	
Decision Date: 12/05/08    Archive Date: 12/17/08

DOCKET NO.  05-31 333	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD).

2.  Entitlement to service connection for herpes zoster 

3.  Entitlement to service connection for benign keratoses on 
the back.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Willett, Associate Counsel


INTRODUCTION

The veteran had active service in the Marine Corps from 
September 1965 through November 1968, and in the Army from 
August 1991 through January 1992.  This matter comes before 
the Board of Veterans' Appeals (Board) on appeal from July 
2004 and November 2004 rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan.

In July 2008, the veteran submitted a claim to establish 
service connection for fibromyalgia.  To date, this claim has 
not been addressed at the RO level. It is, therefore, 
REFERRED to the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The veteran is seeking to establish service connection for 
chronic obstructive pulmonary disease (COPD), herpes zoster, 
and benign keratosis of the back.  For service connection, 
the record must contain (1) medical evidence of a current 
disability, (2) medical evidence, or in certain 
circumstances, lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury. In other words, entitlement to service 
connection for a particular disability requires evidence of 
the existence of a current disability and evidence that the 
disability resulted from a disease or injury incurred in or 
aggravated during service. 
38 U.S.C.A. §§  1110, 1131; 38 C.F.R. § 3.303(a). See also 
Pond v. West, 
12 Vet. App. 341, 346 (1999).  He also contends that these 
disabilities may be presumptively service connected under 
38 C.F.R. § 3.307 and 3.309 due to exposure to herbicides in 
service.  The nature of the veteran's current disabilities 
must be specifically determined before such a presumptive 
analysis can be made.  

Under 38 C.F.R. § 3.159(c)(1) and (2), VA has a duty to 
assist the veteran in obtaining relevant records from both 
federally and non-federally controlled sources.  In this 
case, VA has not met this duty.

The veteran has identified the following health care 
facilities for treatment with regard to his claimed 
disabilities, whose records are not a part of the claims 
folder:

*	VA clinic in Ellen Park.  See June 2008 Board Hearing 
transcript at page 11;
*	Dr. William Hassock in Eastport, immediately following 
his first period of service.  See June 2008 Board 
Hearing transcript at pages 11 & 20;
*	St. John Eastwood Clinic.  See November 2006 VA Form 21-
4142;
*	VA Medical Center Detroit, Dr. Milner, 1997.  See March 
2004 VA Form 21-4142;
*	Dr. James Brown in New Baltimore, 2002.  See March 2004 
VA Form 21-4142;
*	Dr. Edward Jankowski in Macomb Twp, 1998.  See March 
2004 VA Form 21-4142.

Because these health care providers were identified as 
treating the veteran with regard to his claimed disabilities, 
they are relevant to his service connection claims.  In order 
to meet the 38 C.F.R. § 3.159 duty to assist, an effort must 
be made to obtain them.

In addition, the claims folder contains a copy of the 
November 1997 letter noting the results of a Persion Gulf 
Examination.  The letter shows an early diagnosis of COPD, 
but the clinical findings are not of record, which may show a 
discussion as to the etiology of the lung disease.  The 
letter comes from the VA Medical Center in Detroit.  VAMC 
Detroit records dating back to 2004, and no earlier, are 
within the claims folder.  All VA treatment records relevant 
to the claimed disabilities, dating as far back as 
immediately following the veteran's first discharge from 
service in November 1968, through and including any treatment 
in Detroit from 1997 through the present, should be 
associated with the claims folder.

Also, within the 38 C.F.R. § 3.159(c)(2) duty to assist is 
the requirement that VA obtain relevant evidence from the 
Social Security Administration (SSA).  The veteran's claims 
folder contains a copy of the August 2006 SSA determination 
showing that the veteran was deemed disabled as of February 
2004 due to "chronic obstructive pulmonary disease, an 
irritable bowel syndrome, degenerative arthritis, major 
depression, and a post-traumatic stress disorder."  There 
are no records in the file from the SSA, aside from a copy of 
this decision.  Considering the extent of missing private 
medical evidence in this case, delineated above, it is 
imperative that VA obtain a copy of the medical records from 
the SSA file, which may well include some of the evidence 
missing at this time.

Accordingly, the case is REMANDED for the following action:

1. Ensure that VA's duty to assist 
38 C.F.R. § 3.159(c)(1)-(2) is met by 
obtaining all relevant, non-duplicative 
medical evidence from federally controlled 
and private health care providers, 
including but not limited to the 
following:

*	VA clinic in Ellen Park.  See June 2008 Board 
Hearing transcript at page 11;
*	Dr. William Hassock in Eastport, immediately 
following his first period of service.  See June 
2008 Board Hearing transcript at pages 11 & 20;
*	St. John Eastwood Clinic.  See November 2006 VA 
Form 21-4142;
*	VA Medical Center Detroit, Dr. Milner, 1997.  
See March 2004 VA Form 21-4142;
*	Dr. James Brown in New Baltimore, 2002.  See 
March 2004 VA Form 21-4142;
*	Dr. Edward Jankowski in Macomb Twp, 1998.  See 
March 2004 VA Form 21-4142;
*	Clinical records associated with the 
1997 Persian Gulf Examination; and
*	Social Security Administration.

2.  Readjudicate the veteran's claims. If 
the benefits sought on appeal remain 
denied, the veteran and his accredited 
representative should be issued a 
supplemental statement of the case (SSOC) 
and given a reasonable opportunity to 
respond.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

